DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.
 
Claim Objections
Claims 28 is objected to because of the following informalities:  This claim includes limitations that are already presented in independent claim 24.  Examiner believes this claim is intended to be amended in a similar manner as dependent claim 23. Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Analysis
Claim 19: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of receiving agent information, analyzing and sorting agent information, saving agent information, providing an interactive display to a display agent identifying information. These limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a certain method of organizing a human activity but for the recitation of generic computer components. That is, other than reciting by a data processor,” nothing in the claim element precludes the step from practically being performed in the mind or by a human analog. For example, but for the “by a data processor” language, analyzing and sorting in the context of this claim encompasses the user reviewing and organizing agent information. Similarly, the limitation of sorting, and structuring agent information as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human analyst or advisor or planner but for the recitation of generic computer components. This is also includes a fundamental economic principle of managing a relationship or transaction. These limitations falls under the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, the Board has already affirmed that: “We find no indication in the Specification, nor do Appellants direct us to any indication, that the particular operations recited in claim 19, for example, require any specialized computer hardware or other inventive computer components, invoke any assertedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform the claimed method steps. Also, unlike the situation in DDR Holdings, there is no indication here that the claimed data processor is used other than in its normal, expected, and routine manner for receiving and processing data, nor any indication of a change in the routine, conventional functioning of Internet hyperlink protocol”.
Because the steps of generating pages that includes one or more icons, buttons, pop-up boxes, and pull-down menus, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and Berkheimer option 4. 


Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 24 is the non-transitory computer readable medium equivalent of claim 19, and is similarly rejected under the same rationale as claim 19, supra.

Claims 23 and 28 recite that the commission detail information comprises: [an estimated commission processing date for a commission; a face amount of a policy; a premium for a policy;] a mode for the premium for a policy; and an issue age of a policy. This limitation further supra.

 

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.
Applicant repeats/presents similar arguments as that presented in Applicant’s response filed on 9/28/2021. 
Examiner respectfully disagrees. Examiner herein incorporates the previous Response to Arguments from the previous action dated 10/18/2021.
Furthermore, Applicant asserts that the inquiry under the Step 2A-prong 1, is not whether “the newly added limitation of Internet web page hosted by a server …” adds significantly more, but whether it can be performed in the human mind. Applicant concludes that is cannot and therefore does not recite a mental process (See Remarks at 9).
Examiner respectfully disagrees. That claim limitation is not analyzed under Step 2A-prong 1 (identification of judicial exception (abstract idea)) as alleged by Applicant. Rather, that limitation is analyzed under Step 2A-prong 2 (identification of additional elements that integrate the abstract idea into a practical application). The claim limitation fails to Step 2A-prong 2 because it is simply a field of use limitation that attempts to limit the abstract idea to a technological environment (MPEP 2106.05(h)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Advisors Assistant (dated 9/16/2000). 
Lamb (USPN 6791571).
Hanby et al. (USPN 7143051). 
These references are as discussed in the office action mailed on 04/14/2015.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691